Citation Nr: 1411839	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for the residuals of a cerebral vascular accident, to include the issue of whether the discontinuance of the Veteran's 100 percent disability rating, effective July 2, 2008, was proper. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of bunion surgery.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970, which included one year of service in the Republic of Vietnam, for which the Veteran received the Combat Infantryman Badge and the Purple Heart.   The Veteran died in February 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and April 2010 by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In the July 2008 rating decision, the RO reduced the Veteran's evaluation for the residuals of his service-connected cerebral vascular accident from 100 percent to 10 percent, effective July 2, 2008.  In June 2011, the RO increased the Veteran's evaluation for this disability from 10 percent to 30 percent, effective July 2, 2008.

In the April 2010 rating decision, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of his bunion surgery.

During the pendency of this appeal, the Veteran also perfected a substantive appeal of his claim seeking service connection for his right foot hallux valgus, post-bunionectomy.  In a November 2009 rating decision, the RO subsequently granted the benefit sought, thereby extinguishing the appeal of this issue.

In October 2009, the Veteran participated in an RO formal hearing that addressed his increased rating claim for the residuals of his cerebral vascular accident.  


FINDING OF FACT

In February 2014, an inquiry to the Social Security Administration revealed that the Veteran died earlier that same month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  





	
ORDER

The appeal is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


